UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 28, 2012 THE GRAYSTONE COMPANY, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 000-54254 (Commission File No.) 27-3051592 (IRS Employer Identification No.) 2620 Regatta Drive, Ste 102 Las Vegas, NV 89128 (Address of principal executive offices, including ZIP code) (888) 552-3750 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2 (b)) oPre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4 (c)) Item 3.02 Unregistered Sales of Equity Securities On August 28, 2012, the Company issued 2,941,176 shares of Class A Common stock at an applicable conversion price of $0.0051.Asher Enterprises converted $15,000 of its note convertible in the amount of $32,500.The agreement with Asher allows them to convert their debt after six (6) months at a conversion price equal to the lowest closing bid price ten (10) trading days prior to the conversion date.Asher has completed the conversion of the note dated November 29, 2011.This draw is against the note dated January 10, 2012 in the amount of $32,500.The 2nd note reflects the better terms on behalf Company which resulted in the higher conversion price than the previous notes. Item 8.01 Other Events On August 30, 2012 the Company executed an agreement with Renard Properties, LLC, which is a 10% shareholder and is beneficially owned by Graystone’s CEO Paul Howarth, whereby Renard would fund the rework and re-drilling of the Company’s initial oil well in exchange for a promissory note of $50,000 payable to Renard Properties, LLC.The Company expects to begin seeing revenue from the oil well in the 4-6 weeks. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated:August 30, 2012 The Graystone Company, Inc. By: /s/ Joseph Mezey Name: Joseph Mezey Title: CFO
